Title: From Benjamin Franklin to Charles-Guillaume-Frédéric Dumas, 8 November 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir,
Passy, Nov. 8. 1781
It is long since I have had the Pleasure of hearing from you. I hope your Health continues.
If Mr Fox, to whom I give this Line, should visit the Hague, I recommend him warmly to your Civilities. He is a Gentleman of good Character, and for whom I have a great Regard, not only as an American and the Son of an old Friend, but for his personal Merit.
With much Esteem, I am ever, Dear Sir, Your affectionate Friend and humble Servant
B Franklin
M. Dumas.
 
Endorsed: Passy 8 Nov. 1781 S.E. Mr. Franklin
